Exhibit 10.17(G)

[TSR Version]

YAHOO! INC.

1995 STOCK PLAN

(AS AMENDED AND RESTATED APRIL 24, 2007)

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

THIS PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”), dated
as of February 25, 2009 (the “Date of Grant”), is made by and between Yahoo!
Inc., a Delaware corporation (the “Company”), and Carol Bartz (the “Grantee”).

WHEREAS, the Company has adopted the Yahoo! Inc. 1995 Stock Plan, as amended
(the “Plan”), pursuant to which the Company may grant Restricted Stock Units
that are subject to performance-based vesting conditions;

WHEREAS, the Company desires to grant to the Grantee the number of Restricted
Stock Units provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1.     Grant of Restricted Stock Unit Award

(a) Grant of Restricted Stock Units. The Company hereby grants to the Grantee
162,070 Restricted Stock Units (such amount, the “Target Number” of Restricted
Stock Units ) on the terms and conditions set forth in this Agreement and as
otherwise provided in the Plan (the “Award”).

(b) Incorporation of Plan; Capitalized Terms. The provisions of the Plan are
hereby incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Administrator shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

 

1



--------------------------------------------------------------------------------

Section 2.     Terms and Conditions of Award

The grant of Restricted Stock Units provided in Section 1(a) shall be subject to
the following terms, conditions and restrictions:

(a) Limitations on Rights Associated with Units. The Restricted Stock Units are
bookkeeping entries only. The Grantee shall have no rights as a stockholder of
the Company, no dividend rights and no voting rights with respect to the
Restricted Stock Units.

(b) Restrictions. Restricted Stock Units and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution. Any attempt to dispose
of any Restricted Stock Units in contravention of the above restriction shall be
null and void and without effect.

(c) Lapse of Restrictions. Subject to Sections 2(e) through 2(g) below, the
Applicable Percentage (determined based upon the performance-based vesting
provisions set forth in Exhibit A attached hereto) of the Target Number of
Restricted Stock Units shall vest and become non-forfeitable upon the date of
the Final Committee Determination; provided however that if a Change in Control
(as defined in Section 2(g)) occurs prior to the third anniversary of the Date
of Grant, the Applicable Percentage and performance-based vesting provisions
shall no longer apply, and the Target Number of Restricted Stock Units shall
vest and become non-forfeitable upon the third anniversary of the Date of Grant.
Any Restricted Stock Units that do not vest in accordance with the foregoing
provisions of this Section 2(c) or pursuant to the provisions of Sections 2(e)
through 2(g) below shall terminate as of the date of the Final Committee
Determination (or, in the case of a Change in Control prior to the third
anniversary of the Date of Grant, as of the third anniversary of the Date of
Grant). For purposes of this Agreement, the “Final Committee Determination”
shall mean the date on which the Administrator determines whether the
performance-based vesting requirements on Exhibit A have been satisfied, which
date shall be not later than three months after the end of the Performance
Period (as defined in Exhibit A).

(d) Timing and Manner of Payment of Restricted Stock Units. As soon as
practicable after (and in no case more than seventy-four days after) the date
any Restricted Stock Units subject to the Award become non-forfeitable (the
“Payment Date”), such Restricted Stock Units shall be paid by the Company
delivering to the Grantee, a number of Shares equal to the number of Restricted
Stock Units that become non-forfeitable upon that Payment Date. The Company
shall issue the Shares either (i) in certificate form or (ii) in book entry
form, registered in the name of the Grantee. Delivery of any certificates will
be made to the Grantee’s last address reflected on the books of the Company and
its Subsidiaries unless the Company is otherwise instructed in writing. Neither
the Grantee nor any of the Grantee’s successors, heirs, assigns or personal
representatives shall have any further rights or interests in any Restricted
Stock Units that are so paid. Notwithstanding anything herein to the contrary,
the Company shall have no obligation to issue Shares in payment of the
Restricted Stock Units unless such issuance and such payment shall comply with
all relevant provisions of law and the requirements of any Stock Exchange.

 

2



--------------------------------------------------------------------------------

(e) Termination of Employment. The following provisions shall apply in the event
of the termination of the Grantee’s employment or service with the Company,
Parent or any Subsidiary:

(i) Except as expressly provided below in Sections 2(e)(ii) or Section 2(g), in
the event of the termination of the Grantee’s employment or service with the
Company, Parent or any Subsidiary for any reason prior to the lapsing of the
restrictions in accordance with Section 2(c) hereof with respect to any of the
Restricted Stock Units granted hereunder, such portion of the Restricted Stock
Units held by Grantee shall be automatically forfeited by the Grantee as of the
date of termination. Neither the Grantee nor any of the Grantee’s successors,
heirs, assigns or personal representatives shall have any rights or interests in
any Restricted Stock Units that are so forfeited.

(ii) Notwithstanding the foregoing clause (i) but subject to Section 2(g) below,
in the event the Grantee’s employment or service with the Company, Parent or any
Subsidiary is terminated (A) as a result of the Grantee’s death or Disability,
(B) by the Company, Parent or any Subsidiary without Cause or (C) by the Grantee
with Good Reason (a “Qualifying Termination”), a pro rata portion of the
Restricted Stock Units subject to the Award may vest in accordance with the
provisions set forth below:

(A) If a Qualifying Termination occurs prior to a Change in Control (as defined
in Section 2(g)), upon the date of the Final Committee Determination, the
Restricted Stock Units shall be subject to pro-rata vesting such that the number
of Restricted Stock Units subject to the Award that shall become vested and
non-forfeitable shall equal (x) the number of Restricted Stock Units subject to
the Award that would have vested in accordance with Section 2(c) above (assuming
no termination of employment had occurred), multiplied by (y) a fraction (not
greater than 1), the numerator of which is the number of full months the Grantee
was employed or rendering services following the Date of Grant through the date
of the Grantee’s termination plus twelve (12), and the denominator of which is
thirty-six (36); and any Restricted Stock Units that do not vest in accordance
with the foregoing provisions of this clause (A) shall terminate and be
forfeited as of the date of the Final Committee Determination. Notwithstanding
the foregoing, if a Change in Control occurs after a Qualifying Termination and
prior to the third anniversary of the Date of Grant, upon the date of the Change
in Control, the Grantee shall vest and become non-forfeitable in a prorated
number of Restricted Stock Units determined by multiplying the Target Number of
Restricted Stock Units by the fraction referred to in clause (y) of the
preceding sentence, and any Restricted Stock Units that do not vest after giving
effect to such determination shall terminate and be forfeited as of the date of
the Change in Control.

(B) If a Change in Control (as defined in Section 2(g)) occurs prior to the
third anniversary of the Date of Grant and a Qualifying Termination occurs after
such Change in Control, upon the date of the Grantee’s termination, the
Restricted Stock Units shall be subject to pro-rata vesting such that the number
of Restricted Stock Units subject to the Award that shall become vested and
non-forfeitable shall equal (x) the Target Number of Restricted Stock Units,
multiplied by (y) a fraction (not greater than 1), the numerator of which is the
number of full months the Grantee was employed or rendering services following
the Date of Grant through the date of the Grantee’s termination plus twelve
(12), and the denominator of which is thirty-six (36); and any Restricted Stock
Units that do not vest in accordance with the foregoing provisions of this
clause (B) shall terminate and be forfeited as of the date of termination.

 

3



--------------------------------------------------------------------------------

(iii) For purposes of this Agreement, “Disability,” “Cause,” and “Good Reason”
shall have the same meanings as in the Grantee’s employment agreement with the
Company entered into on January 13, 2009 (the “Employment Agreement”).

(f) Corporate Transactions. Subject to any better treatment provided for in
Section 2(g) below, the following provisions shall apply to the corporate
transactions described below:

(i) In the event of a proposed dissolution or liquidation of the Company, the
Award will terminate and be forfeited immediately prior to the consummation of
such proposed transaction, unless otherwise provided by the Administrator.

(ii) In the event of a proposed sale of all or substantially all of the assets
of the Company, or the merger of the Company with or into another corporation,
the Award shall be assumed or substituted with an equivalent award by such
successor corporation, parent or subsidiary of such successor corporation;
provided that the Administrator may determine, in the exercise of its sole
discretion in connection with a transaction that constitutes a permissible
distribution event under Section 409A(a)(2)(v) of the Code, that in lieu of such
assumption or substitution, the Award shall be vested and non-forfeitable and
any conditions or restrictions on the Award shall lapse, as to all or any part
of the Award, including Restricted Stock Units as to which the Award would not
otherwise be non-forfeitable.

(g) Change in Control. The following provisions shall apply in the event of a
Change in Control prior to the third anniversary of the Date of Grant, and in
the event the Grantee becomes entitled to accelerated vesting under this
Section 2(g) and any other provision of Section 2 above, the Grantee shall be
entitled to the accelerated vesting provided by all such sections (but the
Grantee shall in no event become vested and non-forfeitable in more than the
Target Number of Restricted Stock Units subject to the Award):

(i) If a Change in Control occurs during the Term or thereafter and the
Restricted Stock Units subject to the Award are not continued, assumed or
substituted, the Target Number of Restricted Stock Units, to the extent then
outstanding and not vested, shall become fully vested and non-forfeitable as of
the date of such Change in Control.

(ii) In the event that, upon or within two (2) years after a Change in Control
that occurs during the Term, the Grantee’s employment or service with the
Company, Parent or any Subsidiary is terminated by the Company, Parent or any
Subsidiary without Cause or by the Grantee with Good Reason (as such terms are
defined in the Employment Agreement), the Target Number of Restricted Stock
Units subject to the Award, to the extent then outstanding and not vested, shall
become fully vested and non-forfeitable as of the date of such termination.

(iii) If after the execution of an agreement during the Term that would result
in a Change in Control if such agreement were consummated (a “CIC Agreement”)
and prior to the occurrence of either a Change in Control or the termination of
the obligations to close under the CIC Agreement, the Grantee’s employment or
service with the

 

4



--------------------------------------------------------------------------------

Company, Parent or any Subsidiary is terminated by the Company, Parent or any
Subsidiary without Cause or by the Grantee with Good Reason (as such terms are
defined in the Employment Agreement) and subsequent to such termination the
Change in Control under the CIC Agreement is consummated, the Target Number of
Restricted Stock Units subject to the Award, to the extent then outstanding and
not vested, shall become fully vested and non-forfeitable upon the consummation
of such Change in Control.

(iv) For purposes of this Agreement, “Change in Control” shall mean the first of
the following events to occur after the Date of Grant:

(A) any person or group of persons (as defined in Section 13(d) and 14(d) of the
Exchange Act) together with its Affiliates (as defined below), but excluding
(i) the Company or any of its subsidiaries, (ii) any employee benefit plans of
the Company or (iii) a corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company (individually a “Person” and collectively,
“Persons”), is or becomes, directly or indirectly, the “beneficial owner” (as
defined in Rule 13d-3 under the Exchange Act) of securities of the Company
representing forty percent (40%) or more of the combined voting power of the
Company’s then outstanding securities;

(B) the consummation of a merger or consolidation of the Company or any direct
or indirect subsidiary of the Company with any other corporation or entity
regardless of which entity is the survivor, other than a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or being converted into voting securities of the surviving entity)
more than fifty percent (50%) of the combined voting power of the voting
securities of the Company, such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation; or

(C) the stockholders of the Company approve a plan of complete liquidation or
winding-up of the Company or there is consummated an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets,
provided, however, that a sale of the Company’s search business shall not
constitute a Change in Control, regardless of whether stockholders approve the
transaction.

(v) For purposes of this Agreement, “Affiliate” means, with respect to any
individual or entity, any other individual or entity who, directly or indirectly
through one or more intermediaries, controls, is controlled by or is under
common control with, such individual or entity.

(vi) For purposes of this Agreement, “Term” shall have the same meaning as in
the Employment Agreement.

 

5



--------------------------------------------------------------------------------

If at the time of a Change in Control, the Company’s Change in Control Employee
Severance Plan or similar plan (to the extent such a plan exists and applies)
applicable at the time of a Change in Control provides for better treatment for
the Company’s Restricted Stock Units granted in 2009 that include total
stockholder return-based performance vesting provisions and are then held by the
Company’s other senior executives generally than is provided under this
Section 2(g), the Grantee shall be entitled to such better treatment with
respect to the Restricted Stock Units subject to the Award.

(h) Income Taxes. Except as provided in the next sentence, the Company shall
withhold and/or reacquire a number of Shares issued in payment of (or otherwise
issuable in payment of, as the case may be) the Restricted Stock Units having a
Fair Market Value equal to the taxes that the Company determines it or the
Employer is required to withhold under applicable tax laws with respect to the
Restricted Stock Units (with such withholding obligation determined based on any
applicable minimum statutory withholding rates). In the event the Company cannot
(under applicable legal, regulatory, listing or other requirements, or
otherwise) satisfy such tax withholding obligation in such method, the Company
may satisfy such withholding by any one or combination of the following methods:
(i) by requiring the Grantee to pay such amount in cash or check; (ii) by
deducting such amount out of any other compensation otherwise payable to the
Grantee; and/or (iii) by allowing the Grantee to surrender shares of Common
Stock of the Company which (a) in the case of shares initially acquired from the
Company (upon exercise of a stock option or otherwise), have been owned by the
Grantee for such period (if any) as may be required to avoid a charge to the
Company’s earnings, and (b) have a Fair Market Value on the date of surrender
equal to the amount required to be withheld. For these purposes, the Fair Market
Value of the Shares to be withheld or repurchased, as applicable, shall be
determined on the date that the amount of tax to be withheld is to be
determined.

(i) Release. The Grantee’s rights to receive any accelerated vesting of the
Restricted Stock Units subject to the Award in connection with a termination of
the Grantee’s employment or service pursuant to Section 2 shall require the
Grantee to execute and deliver to the Company (with the period to revoke
expiring without the Grantee’s revocation) within sixty (60) days of such
termination (or, if earlier, the date the Company is required to make payment
hereunder in connection with such termination) a release in the form annexed to
the Employment Agreement. The Grantee shall also be required to promptly resign
from the Board and all officerships, directorships or fiduciary positions with
the Company and its Affiliates upon a termination of the Grantee’s employment or
service.

 

6



--------------------------------------------------------------------------------

Section 3.     Miscellaneous

(a) Notices. Any and all notices, designations, consents, offers, acceptances
and any other communications provided for herein shall be given in writing and
shall be delivered either personally or by registered or certified mail, postage
prepaid, which shall be addressed, in the case of the Company to both the Chief
Financial Officer and the General Counsel of the Company at the principal office
of the Company and, in the case of the Grantee, to the Grantee’s address
appearing on the books of the Company or to the Grantee’s residence or to such
other address as may be designated in writing by the Grantee.

(b) No Right to Continued Employment. Nothing in the Plan or in this Agreement
shall confer upon the Grantee any right to continue in the employ of the
Company, a Parent or any Subsidiary or shall interfere with or restrict in any
way the right of the Company, Parent or any Subsidiary, which is hereby
expressly reserved, to remove, terminate or discharge the Grantee at any time
for any reason whatsoever, with or without Cause and with or without advance
notice.

(c) Bound by Plan. By signing this Agreement, the Grantee acknowledges that she
has received a copy of the Plan and has had an opportunity to review the Plan
and agrees to be bound by all the terms and provisions of the Plan.

(d) Successors. The terms of this Agreement shall be binding upon and inure to
the benefit of the Company, its successors and assigns, and of the Grantee and
the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(e) Invalid Provision. The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f) Modifications. No change, modification or waiver of any provision of this
Agreement shall be valid unless the same is in writing and signed by the parties
hereto.

(g) Entire Agreement and Full Satisfaction. This Agreement, the Plan and the
Employment Agreement contain the entire agreement and understanding of the
parties hereto with respect to the subject matter contained herein and therein
and supersede all prior communications, representations and negotiations in
respect thereto. The Restricted Stock Units subject to the Award, along with the
other long-term incentive awards granted to the Grantee under the Plan on or
around the date hereof, shall be in complete satisfaction of any and all rights
the Grantee may have, under the Employment Agreement or otherwise, to receive
annual equity grants for 2009.

(h) Repayment Obligation. In the event of a restatement of financial results,
the Restricted Stock Units subject to the Award shall be subject to the
repayment and other obligations contained in Section 10 of the Employment
Agreement (the clawback provisions).

 

7



--------------------------------------------------------------------------------

(i) Adjustments. For purposes of the Restricted Stock Units subject to the
Award, the term “stock dividend” under Section 16 of the Plan shall include
dividends or other distributions of the stock of the subsidiaries of the
Company.

(j) Governing Law. This Agreement and the rights of the Grantee hereunder shall
be construed and determined in accordance with the laws of the State of
Delaware.

(k) Headings. The headings of the Sections hereof are provided for convenience
only and are not to serve as a basis for interpretation or construction, and
shall not constitute a part, of this Agreement.

(l) Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the 25th day of February, 2009.

 

YAHOO! INC. /s/ Blake Jorgensen By:   Blake Jorgensen Its:   Chief Financial
Officer

Carol Bartz Signature:   /s/ Carol Bartz Printed Name:   Carol Bartz Address:  

701 First Avenue

Sunnyvale, CA 94089

 

8



--------------------------------------------------------------------------------

EXHIBIT A

PERFORMANCE-BASED VESTING

Subject to Sections 2(e) and 2(g) of this Agreement, the Restricted Stock Units
shall vest and become non-forfeitable with respect to the Applicable Percentage
of the Target Number of Restricted Stock Units set forth in the chart below
based on the Company’s Actual TSR Percentile for the Performance Period (as each
such term is defined below); provided, however, that in no event shall the
Applicable Percentage exceed two hundred percent (200%):

 

Actual TSR Percentile

   Applicable
Percentage  

90th or higher

   200 %

75th

   150 %

55th

   100 %

35th

   50 %

Below 35th

   0 %

The Applicable Percentage will be interpolated on a linear basis between the
levels stated in the chart above. For example, if the Actual TSR Percentile for
the Performance Period were the 60th percentile, then the Applicable Percentage
would be 112.5%. Any Restricted Stock Units that do not vest based on the
performance requirements set forth in this Exhibit A (and which have not
previously terminated pursuant to the terms of this Agreement) will
automatically terminate as of the Final Committee Determination. The number of
Restricted Stock Units that vest based on performance will be determined by the
Administrator following the end of the Performance Period and payment of vested
Restricted Stock Units will be made in the period provided for in Section 2(d)
of this Agreement. Any such determination by the Administrator shall be final
and binding.

For purposes of the Award, the following definitions shall apply:

 

  •  

“TSR” means total shareholder return and shall be determined with respect to the
Company and any other company in the Nasdaq-100 index by dividing: (a) the sum
of (i) the difference obtained by subtracting the Beginning Price from the
Ending Price plus (ii) all dividends and other distributions paid on such
company’s common stock during the Performance Period by (b) the Beginning Price.
Any non-cash distributions shall be ascribed such dollar value as may be
determined by or at the direction of the Administrator.

 

  •  

“Actual TSR Percentile” means the percentile ranking of the Company’s TSR among
the TSRs for the companies comprising the Nasdaq 100 index on the last day of
the Performance Period. For purposes of clarity, the Company’s TSR shall be
ranked against the TSRs for such companies regardless of whether the Company is
a member of the Nasdaq 100 index at such time.

 

  •  

“Performance Period” means the period commencing on the Date of Grant and ending
on the third anniversary of the Date of Grant.

 

1



--------------------------------------------------------------------------------

  •  

“Beginning Price” means, with respect to the Company and any other company in
the Nasdaq-100 index, the average of the closing market prices of such company’s
common stock on the principal exchange on which such stock is traded for the
twenty (20) consecutive trading days ending with the first day of the
Performance Period or, in the case of a company that is not traded on a stock
exchange on the first day of the Performance Period, the average of the closing
market prices of such company’s common stock on the principal exchange on which
such stock is thereafter first admitted to trading for the twenty
(20) consecutive trading days commencing with the first day in the Performance
Period on which such company’s common stock is so traded.

 

  •  

“Ending Price” means, with respect to the Company and any other company in the
Nasdaq-100 index, the average of the closing market prices of such company’s
common stock on the principal exchange on which such stock is traded for the
twenty (20) consecutive trading days ending with the last day of the Performance
Period.

 

  •  

“Nasdaq 100 index” means the NASDAQ-100 Index published by The Nasdaq Stock
Market (or its successor) or, in the event such index is no longer published on
the last day of the Performance Period, an alternate index deemed comparable by
the Administrator.

 

2